 

Exhibit 10.11B

AMENDMENT TO STOCK OPTION AGREEMENTS

This AMENDMENT TO STOCK OPTION AGREEMENTS (this “Amendment”) is entered into
effective as of April 1, 2017 by and between Advanced Drainage Systems, Inc., a
Delaware corporation (the “Company”), and the undersigned (the “Optionee”).

WHEREAS, prior to December 31, 2016, the Company and the Optionee entered into
one or more Incentive Stock Option Agreements and/or Non-Qualified Stock Option
Agreements (each, an “Agreement” and collectively, the “Agreements”), pursuant
to which the Company granted to the Optionee options to purchase shares of
common stock of the Company; and

WHEREAS, the Company and the Optionee desire to amend each of the Agreements as
set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.Definitions. Capitalized terms used herein but not defined herein shall have
the respective meanings set forth in the Agreements.

2.Amendments. Each of the Agreements is hereby amended by deleting §20 and
replacing it with the following:

§20. Withholding. To the extent (if any) that this Option, when exercised, is
treated as a non-statutory stock option and not as an incentive stock option
within the meaning of §422 of the Internal Revenue Code, the Optionee agrees
that the Optionee shall make such arrangements as are satisfactory to the
Company for withholding of federal, state, and local income and employment taxes
associated with such exercise. The Company agrees that, at the Optionee’s
request, the Company shall permit the Optionee to satisfy such withholding
requirements through the Company’s withholding from the Optionee of that number
of shares of Stock otherwise deliverable upon the exercise of this Option equal
in value to the aggregate amount of withholding that the Optionee wishes to
satisfy through the Company’s retention of shares of Stock subject to the
following:

After the Company’s adoption of ASU 2016-09, Compensation – Stock Compensation
(Topic 718) dated March 2016, the Company may permit or require such individual
to satisfy, in whole or in part, such obligation to remit taxes by directing the
Company to withhold shares of Stock that would otherwise be received by such
individual or to repurchase shares of Stock that were issued to such individual
up to the lesser of the maximum statutory tax rate in the employees’ applicable
jurisdiction, or a lesser amount if required by applicable laws and regulations
pursuant to such rules as the Board may establish from time to time.

 

010-8440-4529/1

--------------------------------------------------------------------------------

 

Prior to the Company’s adoption of ASU 2016-09, Compensation – Stock
Compensation (Topic 718) dated March 2016, the Company may permit or require
such individual to satisfy, in whole or in part, such obligation to remit taxes
by directing the Company to withhold shares of Stock that would otherwise be
received by such individual or to repurchase shares of Stock that were issued to
such individual to satisfy the minimum statutory withholding rates, for any
applicable tax withholding purposes, in accordance with all applicable laws and
regulations pursuant to such rules as the Board may establish from time to time.

The Company shall also have the right to deduct from all cash payments made to
the Optionee (whether or not such payment is made in connection with an Option)
any applicable taxes (at minimum statutory withholding rates) required to be
withheld with respect to such payments.

3.Reaffirmation. The parties hereby ratify and reaffirm all of the other terms
and conditions of the Agreements and such Agreements, as amended and
supplemented by this Amendment, shall remain in full force and effect.

4.Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed to be an original.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the date first set forth above.

 

 

ADVANCED DRAINAGE SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

Name:  Kevin C. Talley

 

Title: EVP & Chief Administrative Officer

 

 

OPTIONEE:

 

 

 

 

 

 

 

 

Print Name:

 

 

 

2

010-8440-4529/1